Handy, J.,
delivered tbe opinion of tbe court:
This was an action to recover damages for tbe breach of a warranty of soundness of two slaves sold by tbe defendant to the plaintiff.
Tbe case comes up on several bills of exception taken to tbe rulings of tbe court on tbe trial, wbicb present tbe questions for our consideration.
Tbe first exception is taken to tbe admission of certain statements made by one of tbe slaves to tbe plaintiff in regard to bis *326health. The witness was asked “whether or not the slave complained to him (his master) of being sick, and what the slave said to him upon that subject;” to which the defendant objected, but the objection was overruled, and the witness stated that the slave “ told him he was sick and had a pain in his chest.” It is objected that these declarations are inadmissible on two grounds: 1st, that the testimony of the witness in regard to them was hearsay; and 2d, that they were the testimony of a slave.
These objections are both resolvable upon the same principle, that the declarations are facts, indicating the nature and character of the disease under which a party is laboring. They must, very frequently, if not in most cases, be resorted to by the physician as the best or only means of pointing out the seat or nature of the disease; and they are constantly acted upon by medical men. as true statements, because, being made to one who is acting for their good and interested in their welfare, they must be presumed to be honest and true, and because they are often the best evidence of the nature of the disease. Though not conclusive, they are still evidence, and entitled to such weight as the character of the party and the nature of the case, and all the circumstances attending the transaction, show them to be entitled to. For the same reason, whenever the question to be determined is, whether a party was laboring under a particular disease, his own declaration, made at the time, and indicating the nature and symptoms of the disease, to a person standing in a relation which calls for truth and confidence in the declarant, must be received as competent evidence of the fact; for otherwise it would often be impossible to determine the character of the disease. They must be regarded as verbal acts, and are hence free alike from the objection of being hearsay and of being the testimony of a slave. Aveson v. Lord Kinnard, 6 East, 188; 1 Greenl. Ev. sec. 102-109; 2 Pothier on Oblig. App. No. 16, sec. 11, p. 217.
The next exception is taken to the instructions given at the instance of the plaintiff, and those asked by the defendant and refused.
The second instruction, in behalf of the plaintiff, is as follows: “ If the jury believe from the evidence that the negro boy Calvin, at the time of the sale of him by defendant, was diseased, although *327they may' believe it was not then developed, and he afterwards died of that disease, or of another disease to which that conduced, or in which it resulted, and that he was totally lost to plaintiff, they should find for the plaintiff'” &c. It appears by the bill of exceptions that there was evidence tending to show, and from which the j ury might have come to the conclusion, that the slave in question was, at the time of the sale, not free from the effects of an attack of the scarlet fever which he had recently had before the sale, and that, by exposure in travelling before the sale, the incipient stage of consumption, of which he subsequently died, supervened. This question being presented by evidence offered by both parties, the instruction was pertinent, and the rule stated in it is the same declared in the case of Shewalter v. Ford, 34 Miss. R. 417. The instruction was, therefore, properly given.
No objection is urged to the other instructions granted at the instance of the plaintiff.
It is also assigned for error that the court refused the instructions asked in behalf. of the defendant. But this ground of error appears not to be insisted upon. The instructions, for the most part, were granted as asked; and when modifications were made, they merely rendered the rules stated more definite and full, and were not prejudicial to the defendant.
The third bill of exceptions is taken to the exclusion of the evidence offered by the defendant to show that the slave, which was given by the plaintiff to the defendant, in part payment of the purchase-money for the slaves involved in this suit, was unsound and not of the value at which he was taken by the defendant. It is insisted that this evidence was competent in point of diminution of the damages which the plaintiff' might recover in this action.
But it did not appear from the evidence proposed to be offered that the plaintiff gave any warranty of the soundness of the slave sold by him to the defendant; and however the question presented might have been, if he had given such’ warranty, it is very clear that he was not liable by reason of the alleged unsound-, ness, in the absence of a warranty. And upon this ground the evidence was properly excluded.
*328The remaining assignment of error is, that the verdict was contrary to the evidence, and that the motion for a new trial should have been granted on -that ground.
But there appears to be no exception taken to the overruling of the motion for a new trial. The three bills of exceptions contained in the record distinctly show that they were taken to the rulings of the court upon questions of evidence, and upon the instructionsand neither of them applies to the motion for a new trial. In such a state of case we cannot consider the overruling of the motion as excepted to, and cannot notice it as ground of error.
Let the judgment be affirmed.